           Case 1:20-cr-00015-PKC Document 165 Filed 09/21/21 Page 1 of 4




                                                                        Author’s Direct Dial No.
                                                                                 (424) 652-7814

                                                                        Author’s Email Address
                                                                    bklein@waymakerlaw.com
BY ECF

September 21, 2021

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

        We submit the following letter in further support of the defense motion to preclude the
government from referencing the DPRK’s nuclear weapons program and/or drug trade during the
course of trial. (Dkt. No. 136 at 9-10). During the final pretrial conference, the Court suggested
that certain of the government’s exhibits could be redacted to refer to “illicit programs” to cure
the unfair prejudice in those exhibits. (Tr. at 28:7-19.) We agree with the Court’s suggestion
and respectfully request that the government be precluded from referencing the DPRK’s nuclear
weapons program and drug trade and be instructed to redact government exhibits (“GX”) 808
and 1006 to refer only to “illicit programs” generally.

        By way of background, in its opposition, the government identified the three exhibits
listed below in which it intends to offer evidence of the DPRK’s nuclear weapons program
and/or drug trade. (See Dkt. No. 163 at 1-2 (“Opp.”).)

       •    GX 415, a transcript of an audio recording of Virgil Griffith’s purported April 2019
            presentation at the conference in North Korea, which discusses a hypothetical
            example involving a “missile,” but does not contain the words “nuclear” or “drug.”
            (Opp. Ex. C.)
       •    GX 808, which the government describes as “[Mr.] Griffith’s notes” regarding
            “Blockchain and Peace” and contains the sentence, “Using smart-property to disable
            nukes based upon fulfilled [sic] conditions.” (Opp. Ex. D.)
           Case 1:20-cr-00015-PKC Document 165 Filed 09/21/21 Page 2 of 4
                                                                       Hon. P. Kevin Castel, U.S.D.J.
                                                                                 September 21, 2021
                                                                                         Page 2 of 4


       •    GX 1006, which purports to be text messages between Mr. Griffith and Individual-3,
            in which Individual-3 allegedly says, “What if they’re funding their drug trade and
            nuclear program with crypto?” (Opp. Ex. B.)

        We note at the outset that the defense does not plan to object to GX 415, which is a
transcript of the audio recording of Mr. Griffith’s alleged presentation, on grounds we
understand are set forth in the government’s opposition, 1 and does not contain the words “drug
trade,” “nuclear,” or “nukes.” (See Opp. at Ex. C.) This transcript may be relevant to the
allegations in the indictment, unlike exhibits GX 808 and 1006. However, the defense does
object to the inclusion of references to “drug trade,” “nuclear,” or “nukes” in GX 808 and 1006.

        As the government acknowledges in its opposition, the Court ruled that expert testimony
regarding “Korean nuclear capabilities” was not relevant and excluded a December 30, 2017
email from CC-3 to Mr. Griffith that included an article referencing “Pyongyang’s sixth nuclear
test” as unfairly prejudicial pursuant to Rule 403. (See Opp. at 2-3; Tr. at 19:14-23, 27:13-18.)
While the Court noted that evidence regarding the DPRK’s nuclear program may be relevant to a
limited extent as far as it bears on statements by Mr. Griffith, given the highly prejudicial nature
of such evidence, the Court asked the government to consider redacting references to the
DPRK’s drug trade or nuclear programs. (See Tr. at 28:7-19.)

          Federal Rule of Evidence 403 requires the trial court to make a “conscientious
assessment” of whether the probative value of the evidence at issue is substantially outweighed
by the “prejudicial tendency of the evidence to have some other adverse effect upon the
defendant.” United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980). A “conscientious
assessment” under Rule 403 includes a determination of “whether there exists any alternative
evidence with the same or greater probative value, but with a lesser threat of unfairly prejudicing
the defendant, as the proffered evidence.” United States v. Ozsusamlar, 428 F. Supp. 2d 161,
170 (S.D.N.Y. 2006) (citing Old Chief v. United States, 519 U.S. 172, 182-83 (1997)). “If so,
the court must discount the probative value of the originally proffered evidence and exclude it if
its now lesser probative value is substantially outweighed by unfair prejudice to the defendant.”
Ozsusamlar, 428 F. Supp. 2d at 170 (citing Old Chief, 519 U.S. at 182-83 (“If an alternative
were found to have substantially the same or greater probative value but a lower danger of unfair
prejudice, sound judicial discretion would discount the value of the item first offered and exclude
it if its discounted probative value were substantially outweighed by unfairly prejudicial risk.”));
accord United States v. Royer, 549 F.3d 886, 903 (2d Cir. 2008) (affirming the trial court’s
decision to allow evidence of coconspirator’s alleged involvement in the 9/11 attacks while
excluding unduly prejudicial testimony, including direct references to A1-Qaeda, under Rule
403).

       The unfairly prejudicial nature of references to the DPRK’s drug or nuclear program in
GX 808 and 1006 far outweigh any purported probative value, and should be excluded pursuant
to Rules 403, as well as Rules 401 and 402. References to the DPRK’s nuclear program are

1
 The defense reserves its rights to object on other grounds like the rule of completeness if the
government attempts to admit excerpts.
         Case 1:20-cr-00015-PKC Document 165 Filed 09/21/21 Page 3 of 4
                                                                         Hon. P. Kevin Castel, U.S.D.J.
                                                                                   September 21, 2021
                                                                                           Page 3 of 4


highly inflammatory and run the real risk of inflaming the passions of the jury against Mr.
Griffith for conduct that is not at issue in this case. This is particularly significant now, given the
recent media attention to the DPRK’s nuclear program. 2 On the other hand, the proposed
redactions render the statements less unfairly prejudicial, do not diminish from the allegedly
probative nature of the exhibits as it relates to the allegations in the indictment, and can be
utilized by the government instead. See Figueroa, 618 F.2d at 943; Ozsusamlar, 428 F. Supp. 2d
at 170; Royer, 549 F.3d at 903.

         Moreover, this evidence does not make any fact at issue in this trial more or less likely.
Any evidence or argument related to the DPRK’s nuclear program has no bearing whatsoever on
the IEEPA conspiracy alleged in the indictment, which, as the Court pointed out at the pretrial
conference, is not a “conspiracy to attend a conference in the DPRK,” but is a “conspiracy, from
at least in or about August 2018 up to and including in or about November 2019, to conspire to
violate licenses, orders, regulations, and prohibitions in the IEEPA.” (Tr. at 4:3-12.) Focused on
this narrow issue, it is clear that these miscellaneous references to “nukes” or a “nuclear
program” are irrelevant. The government’s argument that references to a nuclear program or
drug trade would be of interest to a North Korean audience, and somehow show that Mr.
Griffith’s presentation was “tailored” to North Korea, misses the mark. (See Opp. at 3-5.) The
government has proposed a jury instruction concerning the sanctions program codified in the
IEEPA, so the jury will understand it exists, and does not need these extraneous prejudicial
references, particularly where the defense is not opposing the conference transcript itself on the
grounds we understand are set forth in the government’s opposition. The government’s
transparent intention is to use this evidence to show “[Mr.] Griffith understood his services could
be used to facilitate extremely dangerous activities such as drug trafficking and the development
of nuclear weapons,” and alludes to the “magnitude” of what Mr. Griffith “discussed prior to the
Conference.” (See Opp. 163 at 4 (emphasis added).) This kind of evidence and the
government’s purpose in offering it is tantamount to improper and prejudicial bad act evidence
pursuant to Rule 404(b), which was not contained in the government’s 404(b) disclosure, and
should be excluded. (See Dkt. No. 131 at 27 (describing four categories of 404(b) evidence and
making no mention of nuclear or drug programs); United States v. Carneglia, 08-cr-76, 2009 WL
10674183, at *6 (E.D.N.Y. Feb. 24, 2009) (“[T]he Second Circuit has adopted an ‘inclusionary
approach’ under Rule 404(b), permitting admission of evidence of prior crimes, wrongs, or acts
‘unless it is introduced for the sole purpose of showing defendant’s bad character, or unless it is
overly prejudicial under Fed. R. Evid. 403 or not relevant under Fed. R. Evid. 402.’”) (emphasis
added) (quoting United States v. Pascarella, 84 F.3d 61, 69 (2d Cir. 1996).)



2
 Defense counsel also notes that the very recent widespread media coverage of the DPRK’s
nuclear weapons program only adds to the prejudicial effect of the inclusion of such evidence.
See, e.g., North Korea: What we know about its missile and nuclear programme, BBC World
News (September 21, 2021), https://www.bbc.com/news/world-asia-41174689; Timothy
Martin, North Korea’s Missiles and Nuclear Weapons: Everything You Need to Know, The Wall
St. J. (September 15, 2021, 4:40 AM EDT), https://www.wsj.com/articles/north-koreas-missiles-
and-nuclear-weapons-everything-you-need-to-know-11610712018.
         Case 1:20-cr-00015-PKC Document 165 Filed 09/21/21 Page 4 of 4
                                                                        Hon. P. Kevin Castel, U.S.D.J.
                                                                                  September 21, 2021
                                                                                          Page 4 of 4


        Lastly, the fact that Mr. Griffith was allegedly the author of GX 1006, and that he
allegedly responded to Individual-3’s comments in GX 808, does not mean that the evidence is
excluded from Rule 403’s protections. (See Tr. at 28:11-14 (The Court: “That doesn’t mean that
anything that comes out of the defendant’s mouth is excluded from 403; that’s certainly not the
case, and I think I’ve already excluded something under 403 that came out of the defendant’s
mouth.”.) There is no exception to Rule 403 for a statement where the declarant is the defendant.

        In this case, the government may attempt to admit the redacted versions of these exhibits,
which cure any unfair prejudice at issue here. They do not in any credible way diminish the
alleged probative value as it pertains to the actual allegations in the indictment, as opposed to the
sensational purpose for which the government seeks to offer this otherwise extraneous evidence.

        For all the above reasons and those raised in the underlying defense motion and by the
defense at the final pretrial conference, the defense respectfully requests that the Court grant its
motion to preclude references to a “drug” trade or “nuclear” program and order the government
to redact references to those phrases.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
